Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
For each of claims 1 and 20, “reserving, by the terminal devices” should be corrected as “reserving, by the terminal device”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-12, 16-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2016/0323869) in view of Yang (PCT/CN2016/107229), equivalent to (US 2019/0327747) herein used for ease of prosecution.
Regarding claims 1 and 9, Xu describes a method/terminal device for data transmission, comprising: 
[a processor for] acquiring, by a terminal device, target resource configuration information, herein the target resource configuration information corresponds to target service related information transmitted by the terminal device (abstract, terminal receives D2D resource configuration which corresponds to service quality level of the D2D service for device’s transmission resources (target service related information to be transmitted by the terminal device));  and 
[a transceiver for] sending, by the terminal device, according to the target resource configuration information, a data packet related to the target service (abstract, device transmits, according to QoS of D2D service, data of D2D service over the selected transmission resource).
Xu describes configuration information comprising time delay for sending data (para. 126, information sent about QoS level reflects resource pool of corresponding QoS class to be used by the UE for its service, including transmission delay as part of delay priority, see also para. 135), but fails to further explicitly describe:
wherein the target service related information comprises a ProSe Per-Packet Priority (PPPP), of the data packet to be sent, and a QoS Class Identifier (QCI) of the data packet to be sent;

when the determined probability of sending the data packet is greater than the probability of reserving resource for sending the data packet, directly sending, by the terminal device, the data packet, and
when the determined probability of sending the data packet is less than the probability of reserving resources for sending the data packet, reserving, by the terminal devices, resources for sending the data packet, and sending, by the terminal device the data packet on the reserved resources when the reserved resources are available.
Yang also describes wireless data transmission by terminal device 100 (fig. 3 or 4), further describing:
wherein the target service related information comprises a ProSe Per-Packet Priority (PPPP), of the data packet to be sent, and a QoS Class Identifier (QCI) of the data packet to be sent (para. 36-37, PPPP and QCI are included in the target resource (service related) information);
determining, by the terminal device, a probability of sending the data packet according to the PPPP and the QCI, and comparing the probability of reserving resources for sending the data packet with the determined probability of the sending the data packet (para. 36, terminal device determines probability of sending data packet according to PPPP & QC, & compares it with the received & assigned probability of of reserving resources);

when the determined probability of sending the data packet is less than the probability of reserving resources for sending the data packet, reserving, by the terminal devices, resources for sending the data packet, and sending, by the terminal device the data packet on the reserved resources when the reserved resources are available (para. 36, when probability of sending data packet is 0.3 which is less than the probability of 0.5 for reserving resource for sending data packet, the terminal device reserves resources for sending the data packet until reserve resources are available).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the target resource configuration information of Xu to comprising probability of reserving resources for sending the data packet for comparing with probability of transmitting data packet according to PPPP and QCI as in Yang.
The motivation for combining the teachings is that this solves a congestion problem in the data transmission process (Yang, para. 4).
Regarding claims 2 and 10, Xu describes:
wherein acquiring, by the terminal device, the target resource configuration information, comprises:

Regarding claims 3 and 11, Xu describes: 
wherein before the terminal device acquires the target resource configuration information according to the preset correspondence relationship, the terminal device is working in at least one of the following states: a state of being in a communication mode with a direct interface and controlled by the terminal device, a state of being not connected with a network, and a state of being not within a network coverage (para. 6 & 15, the D2D (direct communication) resource allocation as described is conducted as part of the D2D discovery mechanism regardless of whether terminal is online (in direct communication mode), offline (not connected to network), or located inside or outside of network coverage, see para. 5 or 9).
Regarding claims 8 and 16, Xu describes:
receiving, by the terminal device, configuration information sent by a network device, wherein the configuration information comprises the preset correspondence relationship (para. 54 or 75 or 79 or 90, reception & allocation (acquiring) for such (target) D2D transmission demand is according to relationship (correspondence) .

Claim 4-5, 7, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Deng as applied to claim 2 above, and further in view of Adachi (US 2019/0174503).
Regarding claims 4. 12 and 17, Xu fails to further explicitly describe:
before the terminal device acquires the target resource configuration information according to the preset correspondence relationship, the method further comprises: determining, by the terminal device, that a transmitting resource pool is in a congestion state.
Adachi also describe UE using a wireless resource configuration from eNB (fig. 8 & abstract), further describing:
after the terminal device acquires the target resource configuration information according to the preset correspondence relationship, the method further comprises: determining, by the terminal device, that a transmitting resource pool is in a congestion state (para. 115, UE receives (acquires) resource information from eNB in step 10 before sensing congestion in certain transmission resource pool in step S30 & selecting resource pool based on sensing (measurement) result).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that terminal device acquiring resource configuration in Xu also determines that a transmitting resource pool is in a congestion state as in Adachi.

Xu and Adachi combined describes performing above step after acquiring the target resource configuration information, but not before.
However, it would have been obvious to one with ordinary skill in the art at the time of invention by applicant to describe that the 2 steps can be interchangeable provided that both yields the same results.  It is held that there would be no invention in shifting the part and/or steps immediately before/after the would not affect the outcome & thereby be modified (In re Japikse, 86 USPQ 70 (CCPA 1950)).
Regarding claims 7 and 15, Xu fails to further explicitly describe:
wherein the parameter related to the quality of service (QoS) of the data packet to be sent comprises at least one of the following parameters: a ProSe Per-Packet Priority (PPPP) of the data packet to be sent, a QoS Class Identifier (QCI) of the data packet to be sent, and a logical channel number, and a logical channel number corresponding to the data packet to be sent.
Adachi also describe UE using a wireless resource configuration from eNB (fig. 8 & abstract), further describing:
wherein the parameter related to the quality of service (QoS) of the data packet to be sent comprises at least one of the following parameters: a ProSe Per-Packet Priority (PPPP) of the data packet to be sent (para. 122 PPPP priority (parameter) being sent is related to the QoS of the D2D service, abstract).

The motivation for combining the teachings is that this enable emergency data to be effectively prioritized (Adachi, para. 122).

Claim 20 is a non-transitory computer readable storage medium claim comprising steps recited in method/apparatus claim 1/9.  Since the Xu prior art discloses its method/terminal implementable in storage medium for a computer program product (para. 234), it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Khude (US 2014/0269541) describing scheduling delayed ACK/NACKs in cellular system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469